DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/22/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-10 of Applicant’s reply, filed 2/22/2022, with respect to the rejection(s) of claim(s) 1-9,11-13, and 15-16 under 35 U.S.C. § 112(b) presented in the Patent Board Decision filed 12/22/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites, in part, “displaying the three-dimensional perspective view as though from the camera when the camera is stopped” (lines 20-21) (emphasis added). As noted in the Patent Board Decision filed 12/22/2021, there is no “camera” claimed in the claimed invention (see pages 4-5 of the Patent Board Decision). As noted in the Decision, one of ordinary skill in the art would not understand how the one or more processors can be arranged to display a three-dimensional perspective view as though from the camera when the camera is stopped if there is no camera. Additionally, there is no indication in the claim that the supposed “camera” is ever stopped. 
As such, the scope and meaning of claim 1 is unclear. 

Regarding claims 2-9 and 11-13, these claims depend from claim 1 and are therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 15, the claim recites, in part, “displaying the three-dimensional perspective view as though from the camera when the camera is stopped” (lines 19-20) (emphasis added). As noted in the Patent Board Decision filed 12/22/2021 and in the rejection of claim 1 above, there is no “camera” claimed in the claimed invention (see pages 4-5 of the Patent Board Decision). As noted in the 
Additionally, there is no step in the claimed method of stopping the claimed “camera”. As such, it is unclear when the “displaying the three-dimensional perspective view as though from the camera” occurs when the “camera” is never stopped in the claimed method. 
As such, the scope and meaning of claim 15 is unclear. 

Regarding claim 16, the claim recites “the method of claim 15” in line 3. Therefore, claim 16 is rejected for the same reasons as claim 15 above, as claim 16 does not cure the deficiencies of claim 15 noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669